internal_revenue_service number release date cc dom it a tl-n-4420-99 uilc date internal_revenue_service national_office service_center advice memorandum for assistant district_counsel from acting assistant chief_counsel income_tax accounting cc dom it a subject eitc and incarcerated dependent this is in reply to your request for significant service_center advice dated date regarding whether a child’s detention in a juvenile facility constitutes a temporary absence from the household due to special circumstances under sec_1 c of the income_tax regulations which concerns the definition of head_of_household the conclusion affects whether the child meets the definition of a qualifying_child for purposes of the earned_income_credit eic sec_1_2-2 may be applied to determine what is a temporary absence from the principal_place_of_abode for purposes of sec_32 issue whether a child’s detention in a juvenile facility pending trial may be a temporary absence from the household due to special circumstances within the meaning of sec_1_2-2 of the regulations conclusion detention in a juvenile facility pending trial is a temporary absence from the household due to special circumstances if there is no intent on the part of the taxpayer and child to change the child’s principal_place_of_abode notwithstanding the child’s temporary detention in the facility the child’s parent may qualify as head_of_household if the other requirements of sec_2 and the regulations thereunder are satisfied in addition the child may meet the residency test of sec_32 facts the taxpayer’s child is being held in a juvenile facility pending trial prior to being detained the juvenile lived with the taxpayer depending on the outcome of the trial the child may be held after the trial in a juvenile facility for an extended period of time law sec_32 of the internal_revenue_code allows an eic in the case of an eligible_individual sec_32 of the code defines an eligible_individual to include any individual who has a qualifying_child for the taxable_year sec_32 sets forth the three requirements for a qualifying_child sec_32 provides that the qualifying_child must have the same principal_place_of_abode as the eligible_individual for more than one-half of the taxable_year if the qualifying_child is the eligible_foster_child of eligible_individual the qualifying_child must have the same principal_place_of_abode as the eligible_individual for the entire taxable_year sec_32 this is known as the residency test the concept of qualifying_child was added to sec_32 by the omnibus budget reconciliation act of p l 104_stat_1388 in adding qualifying_child to sec_32 congress added a relationship_test a residency test and an age_test sec_32 your issue involves the residency test in explaining the residency test the legislative_history provides an individual satisfies the residency test if the individual has the same principal_place_of_abode as the taxpayer for more than half the taxable_year the entire year for foster children the determination of whether the residence requirement is met is made under rules similar to those applicable with respect to whether an individual meets similar requirements with respect to head-of-household filing_status thus for example rules apply with respect to temporary absences due to education or illness that would disregard certain of such absences for purposes of determining whether the child had the same principal_place_of_abode for over half the year h_r conf_rep no 101st cong 2d sess moreover in interpreting an analogous residency requirement under prior_law sec_1_32-2 of the income_tax regulations specifically provides that the term we assume for purposes of this memorandum that the child is not being tried as an adult principal_place_of_abode is defined with reference to sec_1_2-2 of the regulations accordingly the standards in sec_1_2-2 are controlling sec_2 of the code defines head_of_household as one who maintains as his home a household which constitutes for more than one-half of such taxable_year the principal_place_of_abode as a member of such household of specified persons an individual shall be considered as maintaining a household only if over half of the cost of maintaining the household during the taxable_year is furnished by such individual the legislative_history for the head-of-household provision includes the following statement under both the house and senate bills a taxpayer is considered as maintaining a household only if during the year he furnishes more than half the maintenance_costs of such household moreover the individual who makes it possible for the taxpayer to gain the benefits of the head-of-household status must actually live in the taxpayer’s household during the entire taxable_year unless he is temporarily absent for example attending school or for reasons of health emphasis added s rep 1951_2_cb_458 sec_1_2-2 of the regulations provides that the taxpayer and such other person will be considered as occupying the household notwithstanding temporary absences from the household due to special circumstances a nonpermanent failure to occupy the common abode by reason of illness education business vacation military service or a custody agreement under which a child or stepchild is absent for less than months in the taxable_year of the taxpayer shall be considered temporary absence due to special circumstances such absence will not prevent the taxpayer from being considered as maintaining a household if i it is reasonable to assume that the taxpayer or such other person will return to the household and ii the taxpayer continues to maintain such household or a substantially equivalent household in anticipation of such return in 28_tc_826 acq 1958_2_cb_6 the issue was whether the taxpayer could claim head_of_household filing_status based on his sister the sister was continuously confined to a nursing home for several years including the entire year under consideration the sister had been a member of the taxpayer’s household prior to the confinement and the taxpayer paid all of the sister’s expenses in the nursing home due to illness and age it was unlikely that the sister would return to the taxpayer’s household the court held that the sister’s stay in the nursing home was temporary due to special circumstances even though she was unlikely to return to the sec_1_32-2 was promulgated in as sec_1_43-2 and redesignated as sec_1_32-2 in due to subsequent statutory changes in sec_32 these regulations are not entirely in conformity with current law taxpayer’s household the court reasoned that if she did recover neither she nor taxpayer intended to terminate the relationship to the pre-existing home revrul_66_28 1966_1_cb_31 applies hein to the dependency_exemption because as the revenue_ruling notes the regulations under sec_152 contain a provision identical to sec_1_2-2 of the regulations concerning temporary absence from the household due to special circumstances the revenue_ruling holds that the period of time during which a dependent is confined to a nursing home because of illness will be considered a temporary absence due to special circumstances under sec_152 even though such absence is for an extended period of time however there must be an absence of intent on the part of the taxpayer and dependent to change the dependent’s principal_place_of_abode the possibility or probability that death might intervene before the dependent returns to the household is not sufficient to make such absence permanent discussion the legislative_history for the head-of-household provisions lists two situations involving temporary absence from the household due to special circumstances namely absence for reasons of health and education it is clear from the legislative_history that these situations are intended as examples of temporary absence the regulations list four additional situations involving temporary absence due to special circumstances there is no indication from the language of the regulations that the regulations provide an exclusive list of situations involving temporary absence from the household also except in the case of child custody agreements the regulations do not limit or restrict a temporary absence to a specific period of time eg one year or less detention in a juvenile facility pending trial can be a temporary absence notwithstanding the possibility that the child may be detained after the trial for an extended period of time in a juvenile facility as indicated by the hein case and revrul_66_28 the length of the person’s absence from the household does not by itself determine whether the absence is temporary what is determinative is whether there is any intent to change the principal_place_of_abode see sec_1_152-1 of the regulations the language in sec_1_152-1 concerning temporary absence from the household due to special circumstances is identical to that of sec_1_2-2 however the focus in sec_1_152-1 is on individuals who may qualify as members of a taxpayer’s household under sec_152 if you have any questions about the memorandum please contact john moran pincite0 heather c maloy by s michael l gompertz assistant to the branch chief branch
